UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 01-4995
CARLOS LEOS VASQUEZ, a/k/a Carlos
Leos Pasquez,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-01-151)

                      Submitted: June 10, 2002

                       Decided: July 25, 2002

    Before WILKINS, NIEMEYER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Louis C. Allen, III, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Sandra J.
Hairston, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.
2                     UNITED STATES v. VASQUEZ
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Carlos Leos Vasquez appeals the sentence of eighty-five months
imprisonment he received after his guilty plea to distribution of more
than a kilogram of cocaine, 21 U.S.C.A. § 841 (West 1999 & Supp.
2002) (Count 4), and illegal reentry by a deported alien, 8 U.S.C.A.
§ 1326(a), (b)(2) (West 1999) (Count 5). Vasquez contends on appeal
that the district court erred in placing each count in a separate group
for sentencing purposes pursuant to U.S. Sentencing Guidelines Man-
ual § 3D1.2 (2001). We affirm.

   Counts involving substantially the same harm are grouped together
to determine a combined offense level. USSG § 3D1.2. Counts
involving the same victim are grouped together, and for offenses in
which there is no identifiable victim, the "victim" for purposes of
§ 3D1.2 is the societal interest that is harmed. USSG § 3D1.2, com-
ment. (n.2). As an example of offenses involving different societal
interests, Application Note 2 states that, "where one count involves
the sale of controlled substances and the other involves an immigra-
tion law violation, the counts are not grouped together because differ-
ent societal interests are harmed." Vasquez’ drug and immigration
counts were not grouped together. Had the counts been so grouped,
his guideline range would have been somewhat lower.

   We review de novo the district court’s application of the sentencing
guidelines’ grouping principles. United States v. Toler, 901 F.2d 399,
402 (4th Cir. 1990). The guideline commentary is authoritative and
must be followed unless it violates the Constitution, a federal statute,
is inconsistent with a guideline, or is a plainly erroneous reading of
the guideline. Stinson v. United States, 508 U.S. 36, 42-47 (1993);
United States v. Hudson, 272 F.3d 260, 263 (4th Cir. 2001); USSG
§ 1B1.7 (failure to follow commentary that explains how guideline is
to be applied could constitute incorrect application of the guideline).
                      UNITED STATES v. VASQUEZ                       3
   Vasquez argues that the societal interests sought to be protected by
the penalties for his offenses are sufficiently similar that his case
should be treated as an exception to the rule provided in Application
Note 2. He reasons that, because his immigration offense was an
aggravated one with an enhanced offense level that was almost as
high as the offense level for the drug offense, the offenses involved
substantially the same harm and should be grouped together, thereby
lowering his guideline range. We find Vasquez’ reasoning unpersua-
sive. It is not clear what societal interest would be served by giving
him a lower sentence because he committed an aggravated immigra-
tion offense instead of an ordinary immigration offense, particularly
when the guideline commentary specifically directs otherwise. The
district court accordingly acted correctly declining to group the
offenses together.

  We therefore affirm the sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          AFFIRMED